 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   MATTHEW CHILDERS,                             )   Case No.: 3:18-CV-00170-RCJ-CBC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   U.S. MAGISTRATE JUDGE (ECF NO. 23)
     vs.                                           )
 9                                                 )
     NANCY A. BERRYHILL, Acting                    )
10                                                 )
     Commissioner of Social Security,              )
11                                                 )
                             Defendant.            )
12

13

14          Before the Court is the Report and Recommendation of United States Magistrate

15   Judge Carla B. Carry (ECF No. 231) entered on March 12, 2019, recommending that the
16
     Court grant Plaintiff’s Motion for Remand/Reversal (ECF No. 12) and deny Defendant’s
17
     Cross-Motion to Affirm (ECF No.19). No objection to the Report and Recommendation
18

19   has been filled.

20          This action was referred to Judge Carry under 28 U.S.C. § 636(b)(1)(B) and
21
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the
22
     District of Nevada.
23
            The Court has considered the pleadings and memoranda of the parties and other
24

25   relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.

26

27

28          1   Refers to Court’s docket number.



                                                        1
 1         IT IS HEREBY ORDERED that the Magistrate Judge’s Report and
 2
     Recommendation (ECF No. 23) entered on March 12, 2019, is ADOPTED and
 3
     ACCEPTED.
 4

 5
           IT IS FURTHER ORDERED that Plaintiff’s Motion for Remand/Reversal (ECF

 6   No. 12) is GRANTED.
 7         IT IS FURTHER ORDERED that Defendant’s Cross-Motion to Affirm (ECF
 8
     No.19) is DENIED.
 9
           IT IS FURTHER ORDERED that this case is REMANDED to the agency for
10

11   further proceedings. The Clerk of the Court shall close the case.

12         IT IS SO ORDERED.
13
                                                 Dated this 3rd day of April, 2019.
14

15

16
                                                 ROBERT C. JONES
                                                 Senior District Judge
17

18

19

20

21

22

23

24

25

26

27

28



                                                    2
